NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
The numerals, lines and words appearing in Figures 10 and 11 are of poor quality/blurry and nearly illegible (not uniformly thick and well-defined - 37 CFR 1.84(l)):  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and 
Figures 10-11 appear to be of too small a scale making the numerals and words difficult to discern.  The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as “actual size” or “scale 1/2” on the drawings are not permitted since these lose their meaning with reproduction in a different format.
Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	the abstract is not a single paragraph.
b.	the recitation of " It is an object of the present invention to provide” and “There is provided a device for" are improper implied phrases.
	Correction is required.  A revised abstract on a separate sheet is required
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention the coil spring agitator.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 63-57286 (with page references to the attached machine translation).

Claim 1:  JP 63-57286 discloses a device as seen in the Figures for mixing liquid material comprising a longitudinally extending container 10 for containing liquid material, which is a mixture of liquid and one or more materials to be dispersed in said liquid; an opening-closing member 11 coupled to the top of said container 10; and a coil spring 20 accommodated in said container 10 and having an end fixed on the upper part of said container so as to be vibrable and oscillable; wherein said coil spring 20 has a length of 60 to 80% of the inner longitudinal length of said container 10 (page 4, line 1 and page 11, line 12), said coil spring 20 has a coil pitch of 50% (1 mm), 75% (1.5 mm), 100% 2 
zero coil pitch (0 mm) in its lowest part (see SPRING D of Figure 10 reproduced below), said lowest part having 3 to 5 coil turns (see SPRING D of Figure 10 reproduced below), and said device is shaken along its longitudinal direction to allow said one or more materials to be dispersed in said liquid such that said liquid material is whipped or frothed (Figures 5-8).

Claim 2:  JP 63-57286 discloses a device as seen in the Figures for mixing liquid material comprising a longitudinally extending container 10 for containing liquid material, which is a mixture of liquid and one or more materials to be dispersed in said liquid; an opening-closing member 11 coupled to the top of said container 10; and a coil spring 20 accommodated in said container 10 and having an end fixed on the upper part of said container so as to be vibrable and oscillable; wherein said coil spring 20 has a length of 60 to 80% of the inner longitudinal length of said container 10 (page 4, line 1 and page 11, line 12), said coil spring 20 has a coil pitch of 50% (1 mm), 75% (1.5 mm), 100% (2 mm) and 125% (2.5 mm) of the coil diameter (equal to 2mm per page 13, line 13) each in its first, second, third and fourth upper part, and has a zero coil pitch (0 mm) in its lowest part (see SPRING B of Figure 10 reproduced below), said lowest part having 3 to 5 coil turns (see SPRING B of Figure 10 reproduced below), and said device is shaken along its longitudinal direction to allow said one or more materials to be dispersed in said liquid such that said liquid material is whipped or frothed (Figures 5-8).
Claim 3:  JP 63-57286 discloses a device as seen in the Figures for mixing liquid material comprising a longitudinally extending container 10 for containing liquid material, which is a mixture of liquid and one or more materials to be dispersed in said liquid; an 

Claims 6, 20, and 25:  wherein said opening-closing member 11 is a screw cap 11 and said container accommodates in its upper part an internal lid 12 which fixes the end of said coil spring 20 thereon, said internal lid 12 and said coil spring being disassemblable from said container 10.

Claims 7, 21, and 26:  wherein said internal lid 12 has a large opening on its center, the inner perimeter of said opening being tapered so as to ease letting out the liquid material (page 11, lines 26-33).

Claims 8, 22, and 27:  wherein said screw cap 11 is fastened on said container 10 so as to fix said internal lid 12 and the end of said coil spring 20 with respect to said container 10, thereby allowing the device to be shaken along its longitudinal direction by a
user’s hand.



Claims 10, 24, and 29:  further comprising another opening-closing member formed on the bottom of said container (page 11, line 1).












    PNG
    media_image1.png
    836
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    761
    395
    media_image2.png
    Greyscale



Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses coil spring agitators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





19 August 2021